Citation Nr: 0517816	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  02-20 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a generalized anxiety disorder (GAD).

2.  Entitlement to an initial compensable evaluation for a 
scar over the right proximal trapezius.

3.  Entitlement to an initial compensable evaluation for a 
scar on the right upper back.

4.  Entitlement to an initial compensable evaluation for a 
scar on the top of the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the United States Army 
from March 1968 to February 1970.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
February 2002 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky that assigned initial noncompensable evaluations for 
the appellant's three scars and assigned an initial 10 
percent evaluation for his service-connected anxiety 
disorder.  The appellant has appealed the initial ratings 
assigned.  In effect, he is asking for higher ratings 
effective from the date service connection was granted.  
Consequently, the Board will consider the entire time period 
in question, from the original grant of service connection 
(January 31, 2001) to the present.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

Effective August 30, 2002, VA revised the rating schedule for 
evaluating skin disabilities.  38 C.F.R. § 4.118 (2003).  
Here, because the ratings are effective from January 31, 
2001, consideration must be given to both old and new rating 
criteria.


FINDINGS OF FACT

1.  The appellant's psychiatric disability is manifested by 
anxiety, reported difficulty in social situations and some 
sleep disturbance improved with medication.  

2.  The appellant's global assessment of functioning (GAF) 
scores between 2001 and 2003 have ranged from 70-80.

3.  The appellant has a barely discernible scar over the 
right posterior trapezius; there is no objective evidence of 
pain, tenderness, or functional impairment.

4.  The appellant has a barely discernible scar on the right 
upper back; there is no objective evidence of pain, 
tenderness, or functional impairment.

5.  The appellant has a barely discernible scar on the top of 
the right shoulder; there is no objective evidence of pain, 
tenderness, or functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for the appellant's generalized anxiety disorder have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.126, 4.130 (Diagnostic Code 9400) (2004).

2.  The criteria for an initial compensable evaluation for 
the right proximal trapezius scar, the right upper back scar, 
or the scar on top of the right shoulder have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 
4.31 (2004); 38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The Board notes that the appellant appealed the initial 10 
percent and noncompensable evaluations for his anxiety 
disorder and three scars.  The Court held, in Fenderson v. 
West, 12 Vet. App. 119 (1999), that evidence to be considered 
in the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then-current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the Court also discussed the 
concept of "staging" ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the period(s) in question.  The 
generalized anxiety disorder and scar issues before the Board 
are consequently taken to include whether there is any basis 
for a higher rating at any pertinent time, to include whether 
a higher rating currently is in order.

The appellant underwent a VA psychiatric examination in 
September 2001; it was noted that he continued to work for an 
employer for whom he had worked for 35 years.  He reported 
having had some intrusive thoughts about Vietnam and that his 
recent medication allowed him to sleep eight hours.  He said 
that he went to church services and that he was a trustee of 
his church.  The appellant also reported that he was involved 
in the Masons.  He said that he enjoyed being around people 
and that he continued to be highly conscientious.  He 
complained of worrying, impaired sleep, some intrusive 
thoughts and periodic dreams of Vietnam.  On examination, the 
appellant was alert and oriented; his affect was restricted 
with a mildly apprehensive mood.  He denied perceptual 
distortions and delusions.  There was no report of current 
anergia, anhedonia, mania, hopelessness, helplessness or 
social withdrawal.  He denied panic attacks or compulsive 
behaviors, but reported daily intrusive thoughts.  The 
examiner rendered a diagnosis of generalized anxiety disorder 
(GAD) and assigned current and past year GAF scores of 70.

The appellant underwent VA muscle and scar examinations in 
September 2001; the claims file was reviewed.  The appellant 
complained of tightness of the muscles of the posterior right 
side of the neck and the right trapezius muscle over the 
right shoulder.  He said that he had occasional cramping 
discomfort that would be constant for two to three days.  He 
denied any itching or burning of any scar.  He reported that 
he had been in the hospital for one week after he suffered 
the shrapnel wounds and that he was returned to duty 
thereafter.  The appellant said that he had had no treatment 
or surgery since service.  On physical examination, there was 
no weakness of muscles.  No bony structures or neurovascular 
structures were involved in the shrapnel wounds.  There was 
no muscle fatigability or inability to move joints.  The 
appellant demonstrated full range of motion of both shoulders 
except for right internal rotation that was limited to 75 
degrees with pain from 35 degrees onward.  The pain was in 
the middle and proximal trapezius, not in the shoulder.  The 
appellant demonstrated normal strength of the upper 
extremities without pain.  He had normal sensation of the 
upper extremities.  There was no muscle herniation, no 
apparent joint or bone damage, no tendon damage and no 
adhesions.  There was an X-shaped scar over the right 
proximal trapezius that was barely discernible; the scar 
measured five centimeters (cm) by seven cm.  There was a T-
shaped scar on the right upper back that was barely 
discernible.  Each arm of the T was half of a centimeter.  On 
the top of the right shoulder was an area of increased 
pigmentation measuring 8.5 cm that was barely discernible.  
The scar was nontender.  There was no disfigurement, burn 
scar, adherence, tissue loss or limitation of function due to 
a scar.  The texture of the skin was normal.  There was no 
ulceration or breakdown.  There was no elevation or 
depression of any scarring.  There was no inflammation, edema 
or keloid.  The appearance of the neck, shoulders and upper 
back was symmetrical.  There was point tenderness over the 
proximal right trapezius.  Radiographic examination of the 
right shoulder was essentially normal.  

Review of the appellant's private psychiatric treatment 
records reveals that he reported a history of excessive 
worrying in April 2001; he also said that he was 
uncomfortable in social situations.  The psychiatrist noted 
that the appellant was oriented times three, that his mood 
was anxious and his affect was restricted.  His thought 
process was goal-directed.  There was no risk of suicide or 
homicide.  There were no psychotic symptoms.  Notes dated in 
May 2001 indicate that medication had improved the 
appellant's sleep and that he was worrying less.  There were 
no psychotic symptoms.  The appellant's memory and 
intellectual functioning were normal.  The psychiatrist 
rendered a diagnosis of GAD and assigned a GAF score of 79.  
In September 2001, the appellant's GAF score was 80.  In 
December 2001, his mood was anxious and his GAF score was 75; 
the GAF score was back up to 80 by March 2002.  In July 2002, 
the appellant reported that he was doing well.  In November 
2002, he reported that he had been doing fair; the 
psychiatrist assigned a GAF score of 78.  In March 2003, the 
appellant again reported that he had been doing fair and his 
psychiatrist again assigned a GAF score of 78.  

Review of the appellant's medical treatment records dated 
between December 1993 and November 2002 indicates that the 
appellant was on Zoloft in January 2001, and that he reported 
that his depression was better.  In October 2002, it was 
noted that he was taking Paxil.  There were no complaints of, 
findings of, or diagnoses of any right trapezius, right upper 
back or right shoulder dysfunction or problems due to 
scarring.

I.  Generalized Anxiety Disorder

The appellant contends that his GAD is more severely 
disabling than reflected by the initial disability 
evaluation.  He maintains that his condition warrants an 
evaluation in excess of the 10 percent initial rating.

Under the General Rating Formula for Mental Disorders, 
Diagnostic Code 9400, generalized anxiety disorder, a 10 
percent evaluation may be assigned when there is an 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or with symptoms controlled by continuous medication.  

A 30 percent evaluation will be assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9400.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, will 
be rated as 100 percent disabling.  Id.  

The Board notes that, under 38 C.F.R. § 4.130, the 
nomenclature employed in this portion of the rating schedule 
is based upon the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  As indicated in Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995), the GAF scale reflects the 
psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness and a 55-60 
rating indicates moderate difficulty in social, occupational 
or school functioning.  The DSM-IV describes a GAF score of 
61-70 as reflecting some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  A GAF score of 71-80 reflects transient 
symptoms that are expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after a family 
argument) with no more than slight impairment in social, 
occupational or school functioning.  See 38 C.F.R. § 4.130.  
The appellant's GAF score has ranged from 70 to 80 between 
2001 and 2003.

Upon review of all the evidence of record and in light of the 
above rating criteria, the Board concludes that the evidence 
does not support an initial schedular evaluation in excess of 
10 percent for the appellant's GAD.  The evidence of record 
reflects that the appellant suffers from worry and from sleep 
disturbances that are improved with medication, and that he 
has reported having some nightmares and intrusive thoughts.  
There is no evidence of record that demonstrates that the 
appellant suffers from intermittent periods of inability to 
perform occupational tasks or that he suffers from any panic 
attacks or that he has memory loss.  The evidence of record 
also demonstrated that the appellant's GAD is mild as 
reflected by the assignment of Global Assessment of 
Functioning scores of 70-80 since 2001.  These GAF scores are 
not only consistent with the current 10 percent rating, but 
they are also consistent with the symptoms reported.

In addition, the private treatment records reveal no 
impairment of the thought process or communications.  The 
appellant has not exhibited any inappropriate behavior, and 
has been able to maintain his personal hygiene and other 
activities of daily living.  He has never been noted to be 
other than alert and oriented.  He has been able to report 
for medical treatment on a regular basis, he has maintained 
his marital relationship without significant problems and he 
still works and participates in church activities.  
Furthermore, there is no evidence of record that reflects any 
suicidal ideation.  The record clearly demonstrates that the 
appellant suffers from an anxious mood and some sleep 
impairment, but he is generally functioning satisfactorily, 
with routine behavior, self-care, and conversation normal.  
Therefore an evaluation of 10 percent-the criteria for which 
are described above-best characterizes the veteran's 
disability.  

The appellant has indicated that he should be rated higher 
than 10 percent due to his symptomatology.  However, the 
appellant, as a layperson, is not considered competent to 
offer an opinion as to matters requiring specialized 
knowledge, i.e. degree of impairment due to a medical 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Clark v. Derwinski, 2 Vet. App. 166 (1992).  
Competent medical evidence is required.  The September 2001 
VA psychiatric examination report indicates a GAF score of 70 
and the appellant's private treating psychiatrist assigned 
GAF scores from 75-80 between May 2001 and March 2003, which 
indicate mild to less than mild difficulty with social and 
occupational functioning.  The clinical assessments of record 
are considered persuasive as to the appellant's degree of 
impairment due to GAD because they consider the overall 
industrial impairment due to his psychiatric illness.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation.  38 C.F.R. §§ 4.1, 4.2 
(2002).  The Board has also considered the provisions of 
38 C.F.R. § 4.7, which provide for assignment of the next 
higher evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluation.  
The Board finds that the appellant's disability picture from 
GAD does not more closely approximate the schedular criteria 
for a rating of 30 percent.  The preponderance of the 
evidence is against the claim.

II. Scars

As previously noted, effective August 30, 2002, VA revised 
the rating schedule for evaluating skin disabilities.  
38 C.F.R. § 4.118 (2003).  Under Diagnostic Code 7801 (as in 
effect August 30, 2002), scars, other than head, face, or 
neck, that are deep or that cause limited motion, warrant a 
10 percent evaluation for:  area or areas exceeding 6 square 
inches (39 sq. cm.).

Under 38 C.F.R. § 4.118, Diagnostic Codes 7803 and 7804 (as 
in effect prior to August 30, 2002), a 10 percent evaluation 
is warranted for superficial, poorly nourished scars with 
repeated ulceration, or scars which are shown to be painful 
and tender on objective demonstration.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7805 (as in effect 
prior to August 30, 2002), other scars will be rated on 
limitation of function of the part affected.  

Under Diagnostic Code 7802 (as in effect August 30, 2002), a 
10 percent rating is warranted for: scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion, area or areas of 144 square inches (929 sq. 
cm.) or greater.

Under Diagnostic Code 7803 (as in effect August 30, 2002), a 
10 percent rating is warranted for unstable superficial 
scars.  

Under Diagnostic Code 7804 (as in effect August 30, 2002), a 
10 percent rating is warranted for superficial scars that are 
painful on examination.  

Under Diagnostic Code 7805 (as in effect August 30, 2002), 
scars may also be rated based on limitation of function of 
affected part.  

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as 
on two or more extremities or on anterior 
and posterior surfaces of extremities or 
trunk, will be separately rated and 
combined in accordance with 38 C.F.R. 
§ 4.25.

(2) A deep scar is one associated with 
underlying soft tissue damage.

(3) A superficial scar is one not 
associated with underlying soft tissue 
damage.

(4) An unstable scar is one where, for 
any reason, there is frequent loss of 
covering of skin over the scar.

Each of the appellant's right-sided scars (posterior 
trapezius, upper back and top of the shoulder), is the 
residual of fragment wounds and has been rated under 
Diagnostic Code 7805 of the Rating Schedule which provides 
that scars may be rated on the basis of any related 
limitation of function of the body part which they affect; if 
painful, scars may be rated under Diagnostic Code 7804.  
38 C.F.R. § 4.118 (in effect prior to and from August 30, 
2002).  The Board notes that there were no changes specific 
to the Diagnostic Codes applicable to this type of 
disability.  (The Board also notes that service connection 
has not been granted for any residuals of the fragment wounds 
other than scarring; the Board's analysis is therefore 
limited to the disabling effects of the scarring.)

On VA examination in September 2001, physical examination 
revealed the appellant's three scars to be barely 
discernible, non-adherent, nontender and without 
disfigurement, ulceration, breakdown, tissue loss or abnormal 
texture.  In particular, the September 2001 examination 
report described a five-centimeter by seven-centimeter scar 
on the right posterior trapezius, a half-centimeter by half-
centimeter scar on the upper back and an 8.5-centimeter area 
on top of the right shoulder, each of which was well healed 
with no functional loss.  The Board notes that while slight 
limitation of internal rotation of the right upper extremity 
was demonstrated, this was not attributed to any service-
connected scar.  As there is no limitation of function due to 
any one of the scars, an initial compensable rating under 
Diagnostic Code 7805 is not warranted.  Likewise, as no 
service-connected scar was objectively shown to be tender or 
painful, a rating under Diagnostic Code 7804 is not 
warranted.  

The Board finds that the appellant's three scar claims must 
be denied.  The evidence does not show that the appellant has 
functional loss due to any scar.  Furthermore, there is no 
medical evidence of record documenting any complaints of, 
findings of, or diagnosis of any problem due to scarring or 
the finding of any scar large enough that it would warrant a 
compensable rating on the basis of size alone.  38 C.F.R. 
§ 4.118 (2004).  

Additionally, the evidence does not show that any one of the 
three scars is poorly nourished with repeated ulceration, or 
painful and tender on objective demonstration.  Accordingly, 
a compensable rating is not warranted pursuant to Diagnostic 
Codes 7800, 7803, or 7804 (as in effect prior to August 30, 
2002).  With regard to the revised regulations, the evidence 
does not show that this disability covers an area or areas 
exceeding 6 square inches (39 sq. cm.), is superficial and 
unstable, or is painful on examination.  Accordingly, a 
compensable rating is not warranted pursuant to Diagnostic 
Codes 7800, 7801, 7803, or 7804 (as in effect August 30, 
2002).

The appellant has indicated that he should be assigned 
compensable initial ratings for his three scar disabilities.  
However, the appellant, as a layperson, is not considered 
competent to offer an opinion as to matters requiring 
specialized knowledge, i.e. degree of impairment due to a 
medical condition.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); See also Clark v. Derwinski, 2 Vet. App. 166 
(1992).  Competent medical evidence is required.  The medical 
evidence of record indicates no disabling manifestations from 
any of the three service-connected scars.  These clinical 
assessments are considered persuasive as to the appellant's 
degree of impairment due to the three scars at issue because 
they consider the overall industrial impairment due to them.  
Therefore the Board finds that the appellant is not entitled 
to an initial compensable evaluation for any one of his three 
scars.

III.  Extraschedular ratings

Notwithstanding the above discussion, a rating in excess of 
the 10 percent evaluation assigned for the GAD and the zero 
percent evaluations for the three scars could be granted if 
it was demonstrated that the particular disability presented 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that any one of these four 
disabilities presents such an unusual or exceptional 
disability picture as to require an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluations in this case 
are not inadequate.  As discussed above, there are higher 
ratings available for psychiatric disability and for scars, 
but the required manifestations had not been shown in this 
case.  The Board further finds no evidence of an exceptional 
disability picture in this case.  The appellant has not 
required any hospitalization for either his GAD or his scars; 
nor has he required any extensive treatment.  The appellant 
has not offered any objective evidence of any symptoms due to 
either the GAD or any scar that would render impractical the 
application of the regular schedular standards.  
Consequently, the Board concludes that referral of this case 
for consideration of an extraschedular rating is not 
warranted in this case.  See Floyd v. Brown, 8 Vet. App. 88, 
96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) 
(when evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own).

The findings needed for the an initial evaluation in excess 
of 10 percent for the GAD were not demonstrated in the 
evidence of record.  Nor were the findings needed for an 
initial compensable evaluation for each scar demonstrated.  
Because the preponderance of the evidence is against each 
claim, the benefit-of-the-doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107(b).  See Ortiz v. Principi, 274 F.3d 1361 
(2001).

Finally, because this is an appeal from the initial ratings 
for the GAD and scar disabilities, the Board has considered 
whether "staged" ratings are appropriate.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In this instance, the 
record does not show varying levels of disability that would 
warrant changes in the ratings assigned since January 31, 
2001, and therefore does not support the assignment of any 
staged ratings for any one of these four disabilities.

IV.  Veterans Claims Assistance Act of 2000

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
the regulations implementing this law are applicable to all 
claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his claims for higher initial 
ratings in the discussion in the Statement of the Case (SOC) 
and the Supplemental Statements of the Case (SSOC).  He was 
also told that he needed to ensure that all pertinent 
evidence was submitted.  He was informed as to what was 
required of him and what VA would do to assist him.  
Therefore, VA has no outstanding duty to inform.  

The Board notes that the appellant was not provided VCAA 
notice prior to the issuance of the February 2002 rating 
decision.  Although the required notice was not provided 
until after the RO adjudicated the appellant's rating claims, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that any late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to any 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, private outpatient medical 
records were obtained and associated with the claims file.  
The appellant was afforded VA medical examinations.  The 
appellant did not provide any information to VA concerning 
treatment records that he wanted the RO to obtain for him 
that were not obtained.  The appellant has not reported that 
any other pertinent evidence might be available.  See Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  

In May 2005, the appellant was informed that he could submit 
additional evidence; no more evidence was thereafter 
submitted.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the VCAA.  Furthermore, in a December 
2004 written statement, the appellant said that he felt that 
he had stated his case completely.  Therefore, the Board 
finds that VA has completed its duties under the VCAA and all 
applicable law, regulations and VA procedural guidance.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002).




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for the appellant's GAD is denied.

Entitlement to an initial compensable evaluation for the scar 
over the right proximal trapezius, the right upper back scar, 
or the top of the right shoulder scar is denied.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


